Name: Decision of the Council of the European Union of 25 April 2005 on the admission of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: European construction;  Europe
 Date Published: 2005-06-21

 21.6.2005 EN Official Journal of the European Union L 157/9 DECISION OF THE COUNCIL OF THE EUROPEAN UNION of 25 April 2005 on the admission of the Republic of Bulgaria and Romania to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 49 thereof, Having regard to the opinion of the Commission (1), Having regard to the assent of the European Parliament (2), Whereas the Republic of Bulgaria and Romania have applied to become members of the European Union, HAS DECIDED: to accept these applications for admission; the conditions of admission and the adjustments to the Treaties on which the European Union is founded, entailed by such admission, are to be the subject of an agreement between the Member States, the Republic of Bulgaria and Romania. Done at Luxembourg, 25 April 2005. For the Council The President J. ASSELBORN (1) Opinion delivered on 22 February 2005 (not yet published in the Official Journal). (2) Assent given on 13 April 2005 (not yet published in the Official Journal).